            Case 2:17-cv-01541-RFB-NJK Document 76 Filed 08/31/20 Page 1 of 3



 1   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 2
     CLARK COUNTY SCHOOL DISTRICT
 3   OFFICE OF THE GENERAL COUNSEL
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
 5   Tel: (702) 799-5373
     Fax: (702) 799-5505
 6   redmopv@nv.ccsd.net
 7   Attorney for Clark County School District

 8
                                 UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
11
      O.R., by and through her Parents, Sig and           CASE NO.: 2:17-cv-01541-RFB-NJK
12    Lori Rogich and Sig and Lori Rogich,
13    Individually,
                                                             STIPULATION AND ORDER TO
14                           Plaintiffs,                    EXTEND TIME TO RESPOND TO
                                                             PLAINTIFFS’ MEMORANDUM
15
      v.                                                     DETAILING RELIEF SOUGHT,
16                                                          FILED PURSUANT TO ECF No. 73
      CLARK COUNTY SCHOOL DISTRICT,                                 (First Request)
17
18                           Defendant.

19
20          COMES NOW, Plaintiff and Defendant Clark County School District ("the CCSD"), by
21   and through their attorneys of record, and hereby stipulate and agree that the CCSD may have up
22
     to and including September 7, 2020, to respond to PLAINTIFFS’ MEMORANDUM
23
24
     DETAILING RELIEF SOUGHT, FILED PURSUANT TO ECF No. 73 (hereinafter referred

25   to as "the Memorandum") in this matter. The Court ordered that the Motion be served and was
26
     served on August 17, 2020. The current response date is August 31, 2020. This is the first
27
     request for an extension to the response due date.
28
           Case 2:17-cv-01541-RFB-NJK Document 76 Filed 08/31/20 Page 2 of 3



 1          This request is being entered for good cause, in good faith, and not for reason of delay.
 2
     On or about, Thursday, August 27, 2020, the CCSD’s document server was hacked causing it to
 3
     become inaccessible. As of today’s date, the server continues to be inaccessible although steps
 4
 5   have been taken to correct the situation. CCSD’s counsel has been actively working on a response

 6   to the Memorandum, however, completion of the CCSD’s response has been significantly
 7
     hampered by her ability to access essential documents held on the document server.
 8
            THEREFORE, the parties respectfully request the response due date be extended seven (7)
 9
10   days up to and including September 7, 2020.
11   Dated: August 31, 2020.                              Dated: August 31, 2020.
12
     CLARK COUNTY SCHOOL DISTRICT                         FREEMAN LAW OFFICES, LLC
13   OFFICE OF THE GENERAL COUNSEL
14
      /s/ Phoebe V. Redmond                               /s/ Hillary D. Freeman
15   PHOEBE V. REDMOND, ESQ.                              HILLARY D. FREEMAN, ESQ.
     Nevada Bar No. 9657                                  N.J. Attorney I.D. No. 002362006
16
     5100 West Sahara Avenue                              (Admitted Pro Hac Vice)
17   Las Vegas, Nevada 89146                              103 Carnegie Center, Suite 101
     Attorney for Defendant, CCSD                         Princeton, New Jersey 08540
18                                                        Attorneys for Plaintiffs
19
20
21
22                                        IT IS SO ORDERED.
23
                                          _____________________________________
24                                        UNITED STATES MAGISTRATE JUDGE
                                          ________________________________
25                                        RICHARD
                                          DATED:    F. BOULWARE, II
                                                 _____________________________
26                                        UNITED STATES DISTRICT JUDGE
27                                         DATED this 31st day of August, 2020.
28




                                                Page 2 of 3
            Case 2:17-cv-01541-RFB-NJK Document 76 Filed 08/31/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on the 31st day of August, 2020, I filed and served the
 3
     foregoing STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
 4
 5   PLAINTIFFS’ MEMORANDUM DETAILING RELIEF SOUGHT, FILED PURSUANT

 6   TO ECF No. 73 (First Request) with the Clerk of the Court using the ECF system which served
 7
     the parties hereto electronically.
 8
                                             Hillary D. Freeman, Esq.
 9
                                          Catherine Merino Reisman, Esq.
10
                                              Attorneys for Plaintiffs
11
12
                                                             _ /s/ Eva Martinez
13                                                           An employee of the Office of the
14                                                           General Counsel, CCSD

15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    Page 3 of 3
